UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) – August 27, 2015 GILLA INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 000-28107 88-0335710 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 475 Fentress Blvd., Unit L, Daytona Beach, Florida 32114 (Address of principal executive offices) (416) 843-2881 (Registrant’s telephone number, including area code) 15540 Biscayne Blvd, North Miami, Florida 33160 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01Other Events. On August 27, 2015, Gilla Inc. (“Gilla” or the “Company”) announced ongoing repeat orders from a major private label client (the “Client”), an established cigarette and tobacco manufacturer with access to over 150,000 points of distribution across North America and the world. The Client’s third consecutive order consists of E-liquids to be produced in the recently acquired Daytona, Florida facility and third party hardware with a total value of over $175,000. A copy of such press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated August 27, 2015 from Gilla Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GILLA INC. Dated: September 1, 2015 By: /s/ J. Graham Simmonds Name: J. Graham Simmonds Title: Chief Executive Officer 3
